COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, McClanahan and Senior Judge Willis


BARBARA ELLEN CAREY
                                                                   MEMORANDUM OPINION *
v.       Record No. 1673-07-4                                          PER CURIAM
                                                                     DECEMBER 27, 2007
ARLINGTON HOSPITAL, INC. AND
 HEALTHCARE PROVIDERS GROUP
 SELF-INSURANCE ASSOCIATION


                FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                   (Eric S. Wiener, on briefs), for appellant. Appellant submitting on
                   briefs.

                   (John E. McIntosh, Jr., on brief), for appellees. Appellees
                   submitting on brief.


         Barbara Ellen Carey appeals a decision of the Workers’ Compensation Commission

finding that (1) tuberculosis is an ordinary disease of life; and (2) she failed to prove by clear and

convincing evidence that she contracted tuberculosis through her employment with Arlington

Hospital, Inc. We have reviewed the record and the commission’s opinion and find no error in

the commission’s decision. Accordingly, we affirm for the reasons stated by the commission in

its final opinion. See Carey v. The Arlington Hosp., Inc., VWC File No. 170-32-67 (June 18,

2007).

                                                                                            Affirmed.




         *
             Pursuant to Code § 17.1-413, this opinion is not designated for publication.